BEAUCHAMP, Judge.
The appeal is from a conviction for the sale of intoxicating liquor in a dry area, with a fine of $200.00.
An investigator for the Texas Liquor Control Board approached appellant and inquired where he could buy some whisky. Appellant said he would have to think. He then asked for the driver’s license, which was shown to him, after which he told the witness to drive around the block and come back. When the witness came back appellant had two bottles of whisky which he sold to the inspector for $5.00.
*170. The bottles were marked for identification and brought into court in the usual way. Records of the office of the county clerk were introduced showing the dry status of Henderson County. Appellant was represented by counsel who cross-examined the witnesses but introduced no evidence in behalf of the defendant in the trial of the case. The jury’s verdict followed.
Several exceptions are to be found in the course of the taking of testimony but they are not indexed in the question and answer statement of facts, consequently are not before us for consideration. The formal bills of exception have been carefully considered and are without merit.
We find no reversible error and the judgment of the trial court is affirmed.